Name: Commission Regulation (EEC) No 22/85 of 3 January 1985 suspending advance fixing of the import levy for common wheat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 1 . 85 Official Journal of the European Communities No L 3/ 17 COMMISSION REGULATION (EEC) No 22/85 of 3 January 1985 suspending advance fixing of the import levy for common wheat Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular the first subparagraph of Article 1 5 (7) thereof, Whereas Article 15(7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of such provisions will or is likely to cause difficulties ; Whereas there is a danger that, if arrangements are adhered to, levies could be fixed in advance in the short term for quantities considerably in excess of the quantities which might be expected under more normal conditions ; Whereas the above situation requires that application of the provisions concerning advance fixing of levies for the product concerned be temporarily suspended ; Article 1 Advance fixing of the import levy for common wheat falling within subheading 10.01 B I of the Common Customs Tariff is suspended from 4 to 10 January 1985 inclusive . Article 2 This Regulation shall enter into force on 4 January 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 January 1985 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . 2 OJ No L 164, 14 . 6 . 1982, p . 1 .